         Case 1:18-cv-00800-DAE Document 62 Filed 12/22/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

RICHARD MEYER,                               §
         Plaintiff                           §
                                             §
v.                                           §         Case No. 1:18-cv-00800-LY
                                             §
MARK WAID,                                   §
        Defendant                            §



                      STIPULATION OF DISMISSAL WITH PREJUDICE



TO THE HONORABLE JUDGE DAVID ALAN EZRA:

       Plaintiff Richard Meyer hereby dismisses this lawsuit with prejudice pursuant to Federal

Rule of Civil Procedure 41. Defendant consents to the dismissal. Plaintiff intends for this

stipulation to effectuate a dismissal upon filing; but for the Court’s convenience, attached is an

order of dismissal.

Dated: December 22, 2020                     Respectfully Submitted,


                                             _________________________________
                                             Daniel H. Byrne
                                              State Bar No. 03565600
                                              dbyrne@fbhg.law
                                              Dale L. Roberts
                                              State Bar No. 24001123
                                              droberts@fbhg.law
                                              Fritz, Byrne, Head & Gilstrap, PLLC
                                             221 W. 6th Street, Suite 960
                                              Austin, TX 78701
                                              512.476.2020 Telephone 512.477.5267
                                             Facsimile

                                             ATTORNEYS FOR PLAINTIFF


                                                 -1-
        Case 1:18-cv-00800-DAE Document 62 Filed 12/22/20 Page 2 of 3




CONSENTED TO:


_____________________________
Beverly Reeves
State Bar No. 16716500
breeves@reevesbrightwell.com
Ryan Pierce
State Bar No. 24035413
rpierce@reevesbrightwell.com
Reeves & Brightwell LLP
221 W. 6th Street, Suite 1000
Austin, TX 78701-3410
512.334.4500 Telephone
512.334.4492 Facsimile

Mark S. Zaid, Esq.
D.C. Bar #440532 (admitted Pro Hac Vice)
Mark@MarkZaid.com
Mark S. Zaid, P.C.
1250 Connecticut Ave., N.W., Suite 700
Washington, D.C. 20036
202.454.2809 Telephone
202.330.5610 Facsimile

ATTORNEYS FOR DEFENDANT




                                           -2-
        Case 1:18-cv-00800-DAE Document 62 Filed 12/22/20 Page 3 of 3




                             CERTIFICATE OF SERVICE

      I hereby certify that on December 22, 2020, a true and correct copy of the foregoing
document was sent via CM/ECF electronic filing and/or U.S. mail to the following:

                           Beverly Reeves
                           Ryan Pierce
                           Reeves & Brightwell LLP
                           221 W. 6th Street, Suite 1000
                           Austin, TX 78701
                           breeves@reevesbrightwell.com
                           rpierce@reevesbrightwell.com

                           Mark S. Zaid, Esq.
                           Mark S. Zaid, P.C.
                           1250 Connecticut Ave., N.W., Suite 700
                           Washington, D.C. 20036
                           Mark@MarkZaid.com




                                         Dale L. Roberts




                                           -3-
